IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Global Tel*Link Corporation,                   :
                                               : No. 1678 C.D. 2015
                              Petitioner       : Argued: June 6, 2016
                                               :
                       v.                      :
                                               :
Paul Wright and Prison Legal News,             :
                                               :
                              Respondents      :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge
               HONORABLE DAN PELLEGRINI, Senior Judge

OPINION BY
SENIOR JUDGE FRIEDMAN                                        FILED: September 22, 2016

               Global Tel*Link Corporation (GTL) petitions for review of the August
12, 2015, final determination of the Office of Open Records (OOR), which granted in
part and denied in part Paul Wright and Prison Legal News’ (together, Requestor)
request for records from the Department of Corrections (DOC) pursuant to the Right-
to-Know Law (RTKL)1. We reverse.


               On March 27, 2015, Requestor submitted a request to DOC seeking
records pertaining to DOC’s contracts with outside vendors for the following
services: (1) inmate telephone services; (2) video visitation; (3) electronic mail or
messaging; (4) electronic fund transfers; (5) money transfer services; (6) commissary



      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101-67.3104.
or canteen services; (7) prisoner package services; and (8) book ordering services.
The request also sought various financial records.2


                On May 12, 2015, DOC granted in part and denied in part the request,
providing partially redacted records. DOC disclosed records, including the inmate
telephone services contract and the kiosk services contract between DOC and GTL.3
As to both the telephone and kiosk services contracts, DOC redacted GTL’s internal
financial information (Financial Information).             DOC claimed the materials were
exempt from disclosure based on sections 708(b)(11) and 708(b)(26) of the RTKL,
65 P.S. §§67.708(b)(11) and 67.708(b)(26), because the materials would reveal a
trade secret or confidential, proprietary information and constituted financial
information of a bidder requested in an invitation to bid.4


                On June 3, 2015, Requestor appealed to the OOR, challenging only
DOC’s redactions of the Financial Information and stating grounds for disclosure.
The OOR invited the parties to supplement the record and notify third parties of their
ability to participate.       GTL submitted a request to participate, which the OOR
granted.




       2
         DOC requested an extension of time to respond to the request, which Requestor granted
pursuant to section 902 of the RTKL, 65 P.S. §67.902.

       3
         Under the contracts, DOC receives a percentage of the fees that GTL charges inmates and
their families. (DOC’s Br. at 6 n.2; Requestor’s Br. at 18.)

       4
           DOC also raised other exemptions, which are not relevant on appeal.


                                                  2
            DOC submitted declarations made under the penalty of perjury from two
of its employees, Anthony Miller and Steven Hilbish. Miller stated that the Financial
Information was redacted from the kiosk contract pursuant to section 708(b)(26) of
the RTKL, 65 P.S. §67.708(b)(26), because it contained financial information
submitted in response to a request for proposals to demonstrate GTL’s economic
capability to perform services for DOC. (Miller Decl. ¶ 14.) Hilbish stated that the
Financial Information was also redacted from the telephone contract for the same
reason. (Hilbish Decl. ¶ 13.)


            GTL offered a statement, styled as a declaration, which was neither
sworn to nor made under penalty of perjury, from Steve Montanaro, GTL’s vice-
president of sales and marketing operations. Montanaro stated that the Financial
Information was provided to DOC, at DOC’s request, in connection with its request
for proposals for the kiosk and telephone contracts. (Montanaro Decl. ¶¶ 6, 7.) The
Financial Information was provided to demonstrate GTL’s economic capability as a
prospective contractor. (Id. ¶ 5.) The Financial Information includes GTL’s assets,
income, cash, expenses, taxes, and other assets and liabilities. (Id. ¶ 9.) Montanaro
also claimed that the Financial Information constituted financial and proprietary
information and a GTL trade secret. (Id. ¶ 18.)


            The OOR determined that GTL’s Financial Information was contained in
the attachments to the contracts and that the attachments were “part and parcel of the
contracts.” (OOR Op. at 5.) Further, the contracts are “financial records” as defined
in section 102 of the RTKL, 65 P.S. §67.102, because they involve DOC’s
acquisition of services and equipment. Specifically, section 102 of the RTKL defines


                                          3
“financial record” as “[a]ny account, voucher or contract dealing with: (i) the receipt
or disbursement of funds by an agency; or (ii) an agency’s acquisition, use or disposal
of services, supplies, materials, equipment or property.” 65 P.S. §67.102 (emphasis
added). Section 708(b) of the RTKL, 65 P.S. §67.708(b), lists documents which are
exempt from access by a requestor. Section 708(c) of the RTKL states that “[t]he
exceptions set forth in subsection (b) shall not apply to financial records, except that
an agency may redact that portion of a financial record protected under subsection
(b)(1), (2), (3), (4), (5), (6), (16) or (17).” 65 P.S. §67.708(c). The OOR concluded
that the exemptions in sections 708(b)(11) and (b)(26) do not apply because GTL’s
Financial Information is a contract. GTL filed a petition for review with this court.5


             GTL argues that the OOR erred in failing to determine that GTL’s
Financial Information, which was submitted to DOC in response to DOC’s request
for proposals to demonstrate GTL’s economic capability, is specifically exempt under
section 708(b)(26) of the RTKL. We agree.


             “A record in the possession of a Commonwealth agency . . . shall be
presumed to be a public record.” Section 305(a) of the RTKL, 65 P.S. §67.305(a).
The agency has the burden of proving the applicability of an exception under the
RTKL “by a preponderance of the evidence.” Section 708(a)(1) of the RTKL, 65
P.S. §67.708(a)(1). “An agency may meet its burden through an unsworn attestation




      5
         This court’s standard of review under the RTKL is de novo and its scope of review is
plenary. Bowling v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).



                                             4
or a sworn affidavit.” West Chester University of Pennsylvania v. Schackner, 124
A.3d 382, 393 (Pa. Cmwlth. 2015).


               Section 708(b)(26) of the RTKL exempts from disclosure:

                     A proposal pertaining to agency procurement or
               disposal of supplies, services or construction prior to the
               award of the contract or prior to the opening and rejection
               of all bids; financial information of a bidder or offeror
               requested in an invitation for bid or request for proposals to
               demonstrate the bidder’s or offeror’s economic capability.

65 P.S. §67.708(b)(26) (emphasis added).

               We agree with GTL that the evidence demonstrated that GTL’s
Financial Information is “financial information of [GTL] requested in an invitation
for bid or request for proposals to demonstrate [GTL’s] economic capability.” Id.
Specifically, GTL submitted the Financial Information at DOC’s request, in
connection to DOC’s requests for proposals for the kiosk and telephone contracts.
GTL, along with other bidders, submitted its Financial Information to demonstrate its
financial capability to perform the kiosk and telephone contracts. The Financial
Information was submitted prior to the award of the contract.


               Requestor argues that it is significant that DOC voluntarily appended the
Financial Information to the contracts even though it was not legally required to do
so.6 We agree with GTL that financial information that is submitted by a bidder and

       6
          GTL claims that the Procurement Handbook contemplates that attachments to an agency
contract will include the contractor’s proposal. The Procurement Handbook, Part I, Chapter 43 at ¶
B, states that “in the event of a conflict in the contract . . . [t]he suggested order of precedence for
contract interpretation is the contract, the contractor’s proposal, and then the [request for proposals].


                                                   5
is specifically exempt under section 708(b)(26) of the RTKL does not automatically
become a contract merely because DOC attaches it to the subsequently executed
contract. Although DOC appended GTL’s Financial Information to the contract,
there is no support for the theory that these appended materials became part of the
contract and, thus, a “financial record.”


             Requestor also relies on Department of Public Welfare v. Eiseman, 125
A.3d 19, 29 (Pa. 2015), wherein the Pennsylvania Supreme Court held that “financial
records” must be read broadly to encompass records “dealing with” the disbursement
of funds and acquisition of services.       The Supreme Court stated that materials
submitted to a government agency for approval, even though not themselves
contracts, constituted “financial records” because they are pertinent to a contract
dealing with disbursement of public money or governmental acquisition of services.
Id.


             Contrary to Eiseman, GTL’s submission of its Financial Records to
DOC did not involve the disbursement of funds or the acquisition of services. Rather,
the Financial Information was submitted to show GTL’s economic capability to
perform should it receive the kiosk and telephones service contracts.


             In West Chester, 124 A.3d at 385, the requestor sought a copy of the
contract between the agency and a contractor hired by the agency. The OOR held
that no exemptions could be claimed for any portion of the contract because section
708(c) of the RTKL, required full disclosure of the contract. Id. at 387. This court
disagreed with the OOR that information contained within the contract had to be


                                            6
disclosed “just because it is part of the contract.” Id. at 392. Here, a document,
which is otherwise exempt under section 708(b)(26) of the RTKL because it contains
a bidder’s financial information, is not transformed into a financial record not subject
to the 708(b)(26) exemption simply because it is appended to the successful bidder’s
contract.


              Accordingly, we reverse the OOR’s August 12, 2015, final
determination.7



                                          ___________________________________
                                          ROCHELLE S. FRIEDMAN, Senior Judge




       7
         Because of our determination, we need not address whether GTL’s Financial Information
constitutes confidential proprietary information under section 708(b)(11) of the RTKL.


                                              7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Global Tel*Link Corporation,            :
                                        : No. 1678 C.D. 2015
                         Petitioner     :
                                        :
                  v.                    :
                                        :
Paul Wright and Prison Legal News,      :
                                        :
                         Respondents    :


                                      ORDER


            AND NOW, this 22nd day of September, 2016, we hereby reverse the
August 12, 2015, final determination of the Office of Open Records.



                                        ___________________________________
                                        ROCHELLE S. FRIEDMAN, Senior Judge